                     1    SAO
                          GARG GOLDEN LAW FIRM
                     2    ANTHONY B. GOLDEN, ESQ.
                          Nevada Bar No. 9563
                     3    CHARLES J. LEE, ESQ.
                          Nevada Bar No. 13523
                     4    3145 St. Rose Parkway, Suite 230
                          Henderson, Nevada 89052
                     5    Tel: (702) 850-0202
                          Fax: (702) 850-0204
                     6    Email: agolden@garggolden.com
                          Email: clee@garggolden.com
                     7
                          Counsel for Defendant
                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                   10

                   11     DAVID LARITA-AREOLA, JYRO REMANES,            CASE NO.:     2:20-cv-02106-BMN-EJY
                          ANTHONY BUMCROT, JONATHAN CRUZ,
                   12     MIRA MUNIZ, EDUARDO REYES, DANIAL
                          BRIDGES, STEPHANIE MARSHALL, JASON            STIPULATION AND ORDER TO
                   13     COX, MATTHEW CARABALLO, ANDREW                EXTEND DISCOVERY
                          JONES, DEVIN MARTY, MERSADIES
                   14     GRAVES, AMY MORENO, ANTONIO                   (First Request)
                          ROBERTO RIOS, JASE RIOS, ALAN MILES,
                   15     RICKY WOLFINBARGER, CAMERON
                          KEANE, DEREK HALLBERG, CARLOS
                   16     FRANCISCO MARTINEZ, DIMITRIUS
                          OLLARVIA, JOSHUA RIOS, JASMINE
                   17     JONES, JESSE ROMERO, NICK RINALDO,
                          ANGELICA CANELA, MICHAEL
                   18     RODRIGUEZ, ALEXANDER BROWN,
                          BAILEY KEIBLER, BRANDON
                   19     CALDERONE, DYLAN DUGGINS, DULAL
                          WOODS, JULIO ANCHONDO, SONYA
                   20     GUERRERO, RIDGE JACOB, KAZU
                          VILLIATORA, KIMBERLY BATIE, KYLE
                   21     CHRISTOPHER, STEVEN ERVIN,
                          NICHOLAS LEMOINE, DEVEN MYERS and
                   22     DEBORAH WALKER,
                   23                   Plaintiffs,
                   24     vs.
                   25     VEGAS VALLEY GROWERS, LLC, a Nevada
                          Limited Liability Company; JCL GROUP, LLC,
                   26     a Nevada Limited Liability Company and JCL
                          GROUP, LLP, a Nevada Limited Liability
                   27     Partnership,
                   28                   Defendants.
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                   1 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1

                     2           Plaintiffs DAVID LARITA, et al (“Plaintiffs”) and Defendant VEGAS VALLEY

                     3    GROWERS, LLC (“Defendant”), by and through their counsel of record hereby STIPULATE

                     4    AND AGREE that the current discovery cutoff date of August 25, 2021, be continued for a period

                     5    of ninety (90) days up to and including November 23, 2021. This is the first extension to the

                     6    discovery period that has been requested in this matter.

                     7           This request has been necessitated by the difficulties faced with the multitude and

                     8    cumbersome amount of paper documents to review, this litigation being conducted during the

                     9    COVID pandemic (which added to the time necessary to review said paper documents), and

                   10     scheduling conflicts that prevent completion of discovery as scheduled. Specifically, Defendant’s

                   11     counsel was preparing for two trials, one that was to be litigated in United States District Court,

                   12     District of Nevada scheduled to begin July 12, 2021, and the second trial set to begin Trial in

                   13     Eighth Judicial District Court, Clark County, Nevada beginning on August 23, 2021.

                   14     1.     DISCOVERY COMPLETED TO DATE:

                   15            Plaintiffs and Defendant each made their initial disclosures required under Fed. R. Civ. P.

                   16     26(a)(1)(A). Plaintiffs propounded written discovery on Defendant. Defendant’s extensive

                   17     amount of paperwork and employment records are being reviewed in order to respond to the

                   18     Plaintiffs’ Request for Production of Documents.

                   19     2.    DISCOVERY YET TO BE COMPLETED

                   20            Defendant intends to serve written discovery requests upon Plaintiffs as well as depose

                   21     multiple Plaintiffs to be determined prior to the close of discovery. Plaintiff also would like to

                   22     depose individuals determined once further discovery has been completed by the parties.

                   23     3.     REASONS        WHY      REMAINING         DISCOVERY         HAS     NOT      YET     BEEN

                   24            COMPLETED:

                   25            Discovery has not been completed due to the reasons stated above as well as the limited

                   26     shutdown of operations due to the COVID-19 coronavirus, which has affected law firms,

                   27     governmental agencies, and the courts, has slowed down the discovery process in this case. Work

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        2 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1    has proceeded on this case throughout the shutdown period, but it has proceeded more slowly than

                     2    it would have during ordinary times.

                     3    4.     REVISED DISCOVERY PLAN:

                     4           1.       Discovery Cut-Off Date: November 23, 2021.

                     5           2.       Dispositive Motions: The date for filing dispositive motions shall be not later than

                     6    January 7, 2022. This date is 45 days after the new discovery cut-off date.

                     7           3.       In the event that the discovery period is extended from the discovery cut-off date

                     8    set forth in this Stipulation and Order to Extend Discovery, the date for filing dispositive motions

                     9    shall be extended for the same duration, to be not later than 45 days from the subsequent discovery

                   10     cut-off date.

                   11            4.       Pretrial Order: The date for filing the joint pretrial order shall be not later than

                   12     January 28, 2022, 21 days after the date set for filing dispositive motions. In the event that

                   13     dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until 21

                   14     days after decision on the dispositive motions or until further order of the court.

                   15            5.       Additional Extensions of the Discovery Period: The last day for the parties to file

                   16     their Motion and/or Stipulation to Extend Discovery shall be November 2, 2021, 21 days prior to

                   17     the revised discovery cut-off.

                   18            6.       Any discovery deadline not extended in accordance with the Revised Discovery

                   19     Plan set forth above shall remain controlled by the Stipulated Discovery Plan and Scheduling

                   20     Order (ECF No. 10), as approved by the Court on April 14, 2021.

                   21     DATED this 6th day of July 2021              DATED this 6th day of July 2021.

                   22
                          LAW OFFICES OF MICHAEL P. BALABAN                    GARG GOLDEN LAW FIRM
                   23
                          By /s/Michael P. Balaban                            By/s/ Charles J. Lee
                   24     MICHAEL P. BALABAN, ESQ.                            CHARLES J. LEE, ESQ.
                          Nevada Bar No. 9370                                 Nevada Bar No. 13523
                   25     10726 Del Rudini Street                             3145 St. Rose Parkway, Suite 230
                          Las Vegas, Nevada 89141                             Henderson, Nevada 89052
                   26     (702) 586-2964                                      (702) 850-0202
                          Counsel for Plaintiffs                              Counsel for Defendant
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          3 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1                                             ORDER

                     2    FOR GOOD CAUSE APPEARING, IT IS SO ORDERED.

                     3          DATED this 6th      day of July 2021.

                     4

                     5                                                       UNITED STATES MAGISTRATE JUDGE

                     6

                     7    Submitted by:

                     8    GARG GOLDEN LAW FIRM

                     9
                          By /s/ Charles J. Lee
                   10       Anthony B. Golden, Esq.
                            Nevada Bar No. 9563
                   11       Charles J. Lee, Esq.
                            Nevada Bar No. 13523
                   12       3145 St. Rose Parkway, Suite 230
                            Henderson, Nevada 89052
                   13       (702) 850-0202
                            Counsel for Defendant
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                    4 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
